                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JELISA CARMA,

                        Plaintiff,                                    4:18CV3164

        vs.
                                                                         ORDER
NELNET SERVICING, LLC,

                        Defendant.


       Pursuant to the parties’ Joint Stipulation of Dismissal with Prejudice (Filing No. 18),


       IT IS ORDERED that the above-captioned case is dismissed with prejudice, with each
party to pay its own costs.


       Dated this 9th day of April, 2019.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
